DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 02/01/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently amended) An overcurrent protection driving circuit, comprising: a power supply circuit configured to output a direct current voltage; a switching circuit connected in series between the power supply circuit and a display panel and configured to output or cease outputting the direct current voltage to the display panel according to a switch control signal; a current feedback circuit configured to convert a voltage signal transmitted from the power supply circuit to the display panel to a current signal and feed the current signal back to a current detection circuit; the current detection circuit configured to detect a magnitude of the current signal and output a first level signal when a current value corresponding to the current signal is smaller than an overcurrent protection current threshold value; and a level output circuit configured to control the switching-off of the switching circuit according to the first level signal to cut off the supply of power from the power supply circuit to the display panel, wherein the level output circuit comprises a signal latching circuit and a level conversion circuit, a first signal input terminal of the signal latching circuit is connected with a signal output terminal of the current detection circuit, a signal output terminal of the signal latching circuit is connected with a signal input terminal of the level conversion circuit, and a signal output terminal of the level conversion  level signal output by the signal latching circuit and output a reverse level signal to the switching circuit and the second signal input terminal of the signal latching circuit, wherein the first level signal is a high level signal or a rise edge signal, and the reverse level signal is a low level signal or a falling edge signal.
2. (Currently amended) The overcurrent protection driving circuit according to claim 1, wherein a power output terminal of the power supply circuit, a power input terminal of the switching circuit and a signal input terminal of the current feedback circuit are interconnected, a power output terminal of the switching circuit is connected with a power input terminal of the display panel, a signal output terminal of the current feedback circuit is connected with a signal input terminal of the current detection circuit, the signal output terminal of the current detection circuit is connected with a signal input terminal of the level output circuit, and the signal output terminal of the level output circuit is connected with a controlled terminal of the switching circuit.
12. (Currently amended) A display apparatus, comprising: an overcurrent protection driving circuit, which comprises: a power supply circuit configured to output a direct current voltage; {FR-19048-USPT/01291716v1}5Attorney Docket No.FR-19048-USPT Application No. 16/386,287 a switching circuit connected in series between the power supply circuit and a display panel and configured to output or cease outputting the direct current voltage to the display panel according to a switch control signal; a current feedback circuit configured to convert a voltage signal transmitted from the power supply circuit to the display panel to a current signal and feed the current signal back to a current detection circuit; the current detection circuit configured to detect a magnitude of the current signal and output a first level signal when a current value corresponding to the current signal is smaller than an overcurrent protection current threshold value; and a level output circuit configured to control the switching-off of the switching circuit a signal output terminal of the current detection circuit, a signal output terminal of the signal latching circuit is connected with a signal input terminal of the level conversion circuit, and a signal output terminal of the level conversion circuit, a control terminal of the switching circuit and a second signal input terminal of the signal latching circuit are directly interconnected; when the current detection circuit outputs the first level signal, the signal latching circuit is configured to output the first level signal to the level conversion circuit at the signal output terminal; and the level conversion circuit is configured to receive the first level signal output by the signal latching circuit and output a reverse level signal to the switching circuit and the second signal input terminal of the signal latching circuit, wherein the first level signal is a high level signal or a rise edge signal, and the reverse level signal is a low level signal or a falling edge signal.
13. (Currently amended) The display apparatus according to claim 1, wherein a power output terminal of the power supply circuit, a power input terminal of the switching circuit and a signal input terminal of the current feedback circuit are interconnected, a power output terminal of the switching circuit is connected with a power input terminal of the display panel, a signal output terminal of the current feedback circuit is connected with a signal input terminal of the current detection circuit, the signal output terminal of the current detection circuit is connected with a signal input terminal of the level output circuit, and the signal output terminal of the level output circuit is connected with a controlled terminal of the switching circuit.
Allowable Subject Matter
Claims 1-4, 6-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):

Regarding claim 11,  a gate electrode of the third MOS transistor is connected with a power output terminal of the power supply circuit, a drain electrode of the third MOS transistor is connected with a signal input terminal of a current detection circuit, and a source electrode of the third MOS transistor is grounded; a clock input terminal of the D flip-flop is connected with a signal output terminal of the current detection circuit, a data input terminal of the D flip-flop, a drain electrode of the first MOS transistor, a drain electrode of the second MOS transistor, a first terminal of the second resistor and a controlled terminal of the switching circuit are interconnected, a data output terminal of the D flip-flop, a gate electrode of the first MOS transistor and a gate electrode of the second MOS transistor are interconnected, a source electrode of the first MOS transistor is connected with a power output terminal of the direct current power supply, and a source electrode of the second MOS transistor is connected with a second terminal of the second resistor; the third MOS transistor is configured to convert a voltage signal transmitted by the power supply circuit to the display panel to a current signal and 
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/C.O.R. /
Examiner, Art Unit 2839

	
	


	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839